MARTIN, Judge.
 No briefs have been filed, nor was oral argument undertaken. Exceptions in the record not set out in appellant’s brief, or in support of which no reason or argument is stated or authority cited, will be taken as abandoned by him. Rule 28, Rules of Practice in the Court of Appeals of North Carolina. Failure by appellant to file a brief works an abandonment of his assignments of error, except those appearing upon the face of the record proper, which are cognizable ex mero motu. State v. Dockery, 23 N.C. App. 554, 209 S.E. 2d 339 (1974).
Error does not appear upon the face of the record.
No error.
Judges Vaughn and Clark concur.